DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
	Response to Amendment
This Office action is in response to the applicant’s communication filed 08/05/2022.
Status of the claims:
Claims 1, 2, 4, 6, 11, 12, 16, 19, 21, 22, 25 – 29, and 33 – 36 are pending in the application.
Claims 1, 11, and 12 are amended.
Claims 33 – 36 are new.
Claims 19, 22, 25, 26, and 29 are withdrawn.

Claim Objections
The objections to claims 11, 12, 16, 27, 28, and 31 – 32 in the previous action dated 05/17/2022 have been withdrawn in light of the applicant’s amendments filed 08/05/2022. Specifically, the objection to claim 11, regarding the phrase “and-lock”, has been withdrawn, the objection to claim 12, regarding the phrase “is-retracted”, has been withdrawn, and lastly the objections to claims 16, 27, 28, and 31 – 32, due to their dependence on an objected claim, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 11, 12, 16, 21, 27, 28, and 33 – 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite “an entirely exposed proximal end surface on an end of the plurality of unlocking sleeves”. The disclosure of the instant applicant provides support for a plurality of unlocking sleeves, wherein the surface of the locking sleeve is retracted and extended from within the loading sheath, such that the all surfaces of the unlocking sleeves are covered or unexposed at some point. Furthermore, the disclosure of the instant applicant does NOT provide support for a plurality of unlocking sleeves with a proximal end surface that is exposed 100% of the time, which is required currently by the recited claim limitations. 
Claims 2, 4, 6, 12, 16, 21, 27, 28, and 33 – 36 are rejected for failing to comply with the written description because they depend from a claim rejected for failing to comply with the written description as detailed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In response to the amendments filed 05/02/2022, the rejection of claim 4 with regards to a lack of antecedent basis for “a plurality of connection release structures” under 35 U.S.C. 112(b) has been withdrawn.
Claims 1, 2, 4, 6, 11, 12, 16, 21, 27, 28, and 33 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, 33, and 34, the relationship between the proximal end surface of the plurality of unlocking sleeves and the proximal end of the first connecting rods is unclear. Further, it is unclear how the proximal end of the unlocking sleeves can be attached to the proximal end of the first connecting rods while also being sleeved over the connection fixing structures as claimed.
Regarding claims 6 and 27, the phrase "second portion" renders the claim indefinite because it is unclear if the second portion is the same structure as the second connecting rods, as previously defined, or if the applicant is trying to define another structure other than the second connecting rods that are also attached to the plurality of fixing structures. For the purpose of examination, the examiner will read the second portion to mean the plurality of second connecting rods, which is consistent with the specification.
Claims 35 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  More specifically, it is unclear how the distance between a first connecting rod and all of the second connecting rods can be greater than the diameter of the loading sheath tube, since both the first connecting rods and second connecting rods are retracted / extended from within the loading sheath tube. 
Claims 2, 4, 6, 12, 16, 19, 21, 27, 28, and 33 – 36 are rejected because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 2, 4, 6, 11, 12, 16, 21, 27, and 28 under U.S.C 35 102(a)(1) with respect to Eidenschink, recited in the previous action dated 05/17/2022 have been withdrawn in light of the applicant’s amendments filed 08/15/2022. Specifically, the rejection of claims 1, 2, 4, 6, 11, 12, 16, 21, 27, and 28 with respect to Eidenschink has been withdrawn because Eidenschink does not anticipate the limitation(s) of an inner tube connected to a second plurality of connecting rods and an outer tube connected to a first plurality of connecting rods recited in the current claim set.

Claims 1, 2, 4, 6, 11, 12, 16, 21, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kheradvar (US 20130310923 A1) (previously cited).
Regarding claim 1, Kheradvar discloses a connection release structure (delivery system 300) for connecting a release object (stent 20) (abstract), comprising:
a loading sheath tube (cover sheath 210) (paragraph [0061]);
an outer tube (single sleeve 64), arranged in and movably connected (Examiner’s note: as disclosed in paragraphs [0059 – 0062] the sleeve 64 is movable within the cover sheath as evidenced by the sheaths 60 sliding relative to the stent 20) with the loading sheath tube (cover sheath 210);
an inner tube (elongate sleeve 220’) (paragraph [0061]), arranged in and movably connected (Examiner’s note: the sleeve 220’ helps push the arms 52 into alignment – paragraphs [0059 – 0061]) with the loading sheath tube (cover sheath 210);
a plurality of first connecting rods (see annotated Fig. 13A)  provided on and connected with an end of the outer tube (single sleeve 64) (paragraph [0060] and Fig. 13A);
a plurality of second connecting rods (arms 52), provided on and connected with an end of the inner tube (elongate sleeve 220’) (Examiner’s note: as discussed in paragraph [0059] the arms 52 are associated with a delivery system pusher; and recited in paragraph [0061] the inner most elongate sleeve 220’ is used as a pusher and is shown as the inner most shaft within the system in Fig. 14B, therefore the arms 52 would be attached to the elongated sleeve 220’ in order to provide the pushing force);
a plurality of connection fixing structures (clasp features 50) (paragraph [0059] and Fig. 14A), respectively connected to the plurality of the second connecting rods (arms 52) (Examiner’s note: as disclosed in paragraph [0059] and shown in Fig. 12 the clasp features are attached to arms 52); and 
a plurality of unlocking sleeves (see annotated Fig. 13A), respectively connected to the plurality of the first connecting rods (sheaths 60) and respectively sleeved on the plurality of connection fixing structures (clasp features 50) (paragraph [0059 – 0061] and Fig. 14A); 
wherein a fixation structure (clasp feature 50) of each of the plurality of connection fixing structures (clasp feature 50), and each of a plurality of engagement portions (overhang section 40) of the release object, are reciprocal structures (Examiner’s note: as disclosed in paragraph [0059] and shown in Fig. 14A the overhang section 40 and the clasp features 50 are opposing structures that are complementary);
the plurality of unlocking sleeves (distal end of sheaths 60), which are respectively connected with the plurality of first connecting rods (sheaths 60) (paragraph [0061] and Fig. 14A/B), respectively sleeve on the plurality of connection fixing structures (clasp features 50) (paragraph [0059 – 0061] and Fig. 15B), which are respectively connected to the plurality of second connecting rods (arms 52) (paragraph [0059] and Fig. 12);
an entirely exposed proximal surface (see annotated Fig. 13A) on an end of the plurality of unlocking sleeves (distal end of sheaths 60), neighboring both an outer wall surfaces and the inner wall surfaces of the unlocking sleeves (Examiner’s note: the outer end surface of the unlocking sleeves, as denoted in annotated Fig. 13A by the examiner, is in touching connection with the inner surface and the outer surface of said outer surface).

Annotated Figure 13A of Kheradvar

    PNG
    media_image1.png
    508
    636
    media_image1.png
    Greyscale


Regarding claim 2, Kheradvar discloses wherein each of the plurality of connection fixing structures (clasp features 50) is respectively selected from a group consisting of a hook (clasp features 50) structure (Examiner’s note: as shown in Fig. 12 clasp features 50 are hook shaped).

Regarding claim 4, Kheradvar discloses wherein the connection release structure (delivery system 300) is configured to retract at least a portion of the release object (stent frame 20) into the loading sheath tube (cover sheath 210) in a stowed state (Examiner’s note: as described in paragraph [0063] the stent frame is collapsed / compressed via the covering of the stent frame via the sheath 210; therefore the release object is retracted into the loading sheath tube). 

Regarding claim 11, Kheradvar discloses a connection release structure (delivery system 300) comprising: 
a release object (stent 20) (paragraph [0059] and Fig. 14A/B); 
a loading sheath tube (cover sheath 210) (paragraph [0061]); 
an outer tube (single sleeve 64), arranged in and movably connected (Examiner’s note: as disclosed in paragraphs [0059 – 0062] the sleeve 64 is movable within the cover sheath as evidenced by the sheaths 60 sliding relative to the stent 20) with the loading sheath tube (cover sheath 210);
an inner tube (elongate sleeve 220’) (paragraph [0061]), arranged in and movably connected (Examiner’s note: the sleeve 220’ helps push the arms 52 into alignment – paragraphs [0059 – 0061]) with the loading sheath tube (cover sheath 210);
a plurality of first connecting rods (see annotated Fig. 13A)  provided on and connected with an end of the outer tube (single sleeve 64) (paragraph [0060] and Fig. 13A);
a plurality of second connecting rods (arms 52), provided on and connected with an end of the inner tube (elongate sleeve 220’) (Examiner’s note: as discussed in paragraph [0059] the arms 52 are associated with a delivery system pusher; and recited in paragraph [0061] the inner most elongate sleeve 220’ is used as a pusher and is shown as the inner most shaft within the system in Fig. 14B, therefore the arms 52 would be attached to the elongated sleeve 220’ in order to provide the pushing force);
a plurality of connection fixing structures (clasp features 50) (paragraph [0059] and Fig. 14A), respectively connected to the plurality of the second connecting rods (arms 52) (Examiner’s note: as disclosed in paragraph [0059] and shown in Fig. 12 the clasp features are attached to arms 52); and 
a plurality of unlocking sleeves (see annotated Fig. 13A), respectively connected to the plurality of the first connecting rods (sheaths 60) and respectively sleeved on the plurality of connection fixing structures (clasp features 50) (paragraph [0059 – 0061] and Fig. 14A), and locking the plurality of connecting fixing structures (clasp features 50) and the release object (stent frame 20) (Examiner’s note: as discussed in paragraph [0062] the sheaths 60 trap the clasp features 50 to the stent frame / valve clasp 40); 
wherein a fixation structure (clasp feature 50) of each of the plurality of connection fixing structures (clasp feature 50), and each of a plurality of engagement portions (overhang section 40) of the release object, are reciprocal structures (Examiner’s note: as disclosed in paragraph [0059] and shown in Fig. 14A the overhang section 40 and the clasp features 50 are opposing structures that are complementary);
the plurality of unlocking sleeves (distal end of sheaths 60), which are respectively connected with the plurality of first connecting rods (sheaths 60) (paragraph [0061] and Fig. 14A/B), respectively sleeve on the plurality of connection fixing structures (clasp features 50) (paragraph [0059 – 0061] and Fig. 15B), which are respectively connected to the plurality of second connecting rods (arms 52) (paragraph [0059] and Fig. 12);
an entirely exposed proximal surface (see annotated Fig. 13A) on an end of the plurality of unlocking sleeves (distal end of sheaths 60), neighboring both an outer wall surfaces and the inner wall surfaces of the unlocking sleeves (Examiner’s note: the outer end surface of the unlocking sleeves, as denoted in annotated Fig. 13A by the examiner, is in touching connection with the inner surface and the outer surface of said outer surface).

Annotated Figure 13A of Kheradvar

    PNG
    media_image1.png
    508
    636
    media_image1.png
    Greyscale


Regarding claim 12, Kheradvar discloses wherein at least a portion of the release object (stent frame 20) is retracted into the loading sheath tube (cover sheath 210) in a stowed state (Examiner’s note: as described in paragraph [0063] the stent frame is collapsed / compressed via the covering of the stent frame via the sheath 210; therefore the release object is retracted into the loading sheath tube).

Regarding claim 16, Kheradvar discloses wherein the release object is a self-expanding valve stent comprising a stent valve body (Examiner’s note: as recited in paragraph [0063] the stent frame 20 is a self-expanding heart valve device).

Regarding claims 6 and 27, Kheradvar discloses wherein 
each of the plurality of connection fixing structures (clasp features 50) comprises 
a first portion (clasp features 50) configured to connect with the release object (stent frame 20) (paragraph [0059] and Fig. 15A); and 
a second portion (arms 52) between the first portion (clasp features 50) and the loading sheath tube (cover sheath 210) (Examiner’s note: the arms are between the clasp and the sheath in the longitudinal direction as shown in Fig. 14B); and 
the plurality of unlocking sleeves (see annotated Fig. 13A) 
respectively sleeve (cover) on the first portion of the plurality of connection fixing structures (clasp features 50) in a first state (covered state – shown in Fig. 15C); and 
respectively sleeve (cover) on the second portion (arms 52) of the plurality of connection fixing structures in a second state (Examiner’s note: when clasp features 50 are uncovered and the arms 52 are covered as shown in Fig. 15A equates to the second state).

Regarding claims 21 and 28, Kheradvar discloses wherein at least one of the plurality of connection fixing structures (clasp features 50) comprises a first protrusion (tip of the hook protrudes over body) configured to fit with a first cavity (cavity of clasp 40 – described in paragraph [0062] and shown in Fig. 15A) of the release object (stent frame 20).

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive for the reasons discussed herein and in the Advisory Action mailed January 11, 2022. The arguments are based on new claim amendments which are taught by the prior art for reasons discussed above.
Applicant’s arguments filed 08/15/2022 with respect to the rejection mailed on 05/17/2022 has been considered but are moot as they do not pertain to any rejection made above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771      

/KATHERINE M SHI/Primary Examiner, Art Unit 3771